Title: Benjamin Henry Latrobe to Thomas Jefferson, 12 August 1817
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
            
               Dear Sir
              Washington
Augt 12h 1817.
            
            A slight indisposition having prevented my attendance at my office, I did not receive your favor of the 2d (post mark 4th) till the 9th when you would have left Monticello, and I therefore did not immediately answer it, and now direct this letter where I hope it will soon reach You. I now offer to you, with the utmost freedom, a freedom which your request, as well as your long friendship to You me authorizes and invites, such remarks as occur to me on the general plan of your Academy;—and as I write without preparation, you must extend your indulgence to the desultory manner, as well as to the freedom of my observations.—
            The drawings I have made are still by me, & I now beg you to inform me whether, as you remain so long at near Lynchburg, I shall not send them to you  thither.—My letter of the 25th July you do not appear to have received on the 2d of Augt. If you have since then obtained it, I beg the favor of you to inform me, whether you will engage the Stone cutter whose terms I mentioned, & whom I can strongly recommend,—as he remains in suspense at present. I employ him now at the Capitol.
            The plan and description which your letter contains perfectly explains the situation, on which your Academy must be located,—and I cannot help beginning my remarks, by calling it a most unfortunate one.—For if the general design contained in your letter be carried  into execution,—and at the first view, it is that,  which appears to be unavoidably imposed upon you,—it necessarily follows, that all your apartments must face East & West.—Every one who has had the misfortune to reside in a house,—especially if it constituted part of a range of houses, facing East & West, has experienced, both in Summer and Winter the evils of such an Aspect. In Winter the  accumulation of Snow on the East, & the severity of the cold on the West, together with the absence of the Sun during ¾th of the day,—and in Summer, the horizontal Rays of the morning Sun heating the East, & of the evening Sun burning the West side of the house,—render such a position highly exceptionable.—In a large Country house, surrounded with Trees, and in which the number of Apartments enables the Inhabitants to emigrate from one side of the house to the other, as the Abyssinian Shepherds, from the forests to the deserts,—in such a house the aspect is of less importance, and the house may be located with a regard to the View, to the range of a hill, or of the road leading to it. But where no recourse can be had to opposite apartments, and especially where a  long extent of portico on one side only creates an eddy, for the wind to accumulate Snow, & for the Sun of to heat the air confined under it,—I cannot help being of opinion that the utmost power of art ought to be employed to force the aspect of the house into a North & South position.—And from long experience in my profession, and from having witnessed the uniform regret of those whom I have been unable to persuade into my opinion on this head in the position of their houses,—I have learned to consider, the easy access to water to be the first, and the North & South position  to  be the second absolutely indispensible principle, on which a good position of the a building depends. I could enumerate so many instances of these regrets, & on the other hand, so many proofs of advantage (especially in the position of new Streets recommended by me in Philadelphia) that they would fill my letter. But to you they are unnecessary & I will at present only ask, whether you are so far committed, as to render the adoption of the plan of arrangement irrevocable, and to make any respectful project which I might take the liberty to submit to You useless.
            
            On the receipt of your letter of the   I suspended my drawing. It contained a plan of the principal range of building (as I then supposed it) and seven or eight Elevations of pavilions, with a general Elevation of the long range of Pavilions & portico. In this state I will send it to you. If there is any thing in it which you think usefull, it is yours, & I particularly beg the favor of you to give me further opportunity of being useful to your establishment, & of testifying my respect for yourself.—I draw with great rapidity, & ease & pleasure to myself, & you must not be deterred by any idea that you give me trouble.—If therefore what I have said seems to you worthy of consideration, it will be a pleasure to me to suggest such a plan, as the principles I think so essential, may dictate.—
            
            I have now at the Capitol Nine blocks of the Columbian Marble nearly finished for the Columns of the Hall of Representatives. I have never seen anything so beautifully magnificent. Even the most clamorous opposers of their introduction are now silenced. Even When the columns are in their places, they will be a lasting proof of the firmness of the character of the present President of the U. States; who in  order to decide on the merits of the opposition of the introduction of this Marble, went himself, in the worst weather, to the quarry, and in person gave those orders, which, altho’ they did not quell such opposition as could still be made, will ultimately be effectual, & not only render our public buildings rich in native magnificent magnificence, but makes these useless rocks an article of considerable external commerce.
            
            I have lately had a very interesting letter from Count Volney, who has sent me his last work, “Recherches nouvelles sur L’histoire ancienne,” in three Volumes. It is principally confined to ancient Chronology, and exhibits a depth & ingenuity of research, far surpassing any thing I have yet read, on the subject. In fact, it leaves, in my opinion nothing more to be done in that barren field.—I presume that you have received the book; if not, I will use any opportunity you will point out to send it to You.—For my part, I have derived great & unexpected information from it; for tho’ foreign to the profession which inclination as well as necessity has imposed upon me, the accidental bent of my early education, made me not entirely unacquainted with oriental learning My early acquirement of some knowledge of Greek & Hebrew, was afterwards suceeded by the desire (rendered easy of gratification) to assist Mr Bruce in the publication of his Travels,—the whole first volume of which, with the drawings it contains was published from my manuscript. The following were (I believe) done into English by Fennel, the comedian.—Having apologized for the desultory character of this letter, I hope I have your permission to proceed to say,—that my uncle, John Antes, whose work on Egypt you have probably seen, resided 12 Years at Cairo, where he had the Character of a Jeweller & Watchmaker, as necessary to his allowed residence, but being a man of letters, great courage, & ingenuity, he brought with him to Europe, an inexhaustible source of information, and had he not also brought along with it a large fortune, and a somewhat indolent habit, he might have enriched our library libraries, with a great store of Egyptian facts, now probably lost forever. He had been a favorite with Ali Bey before his fall, & was able to throw great light on the transactions of that singular Man.—He was connected with the Moravian Mission among the Cophts, and when Bruce came to Egypt, he became acquainted with my uncle through the introduction of a Cophtic Merchant. During Bruce’s residence in Gondar, my uncle supply supplied him with money, & altho’ in his original manuscript he had done my uncle great justice & acknowledged the obligations he owed to him, he has in his printed travels only slightly mentioned him, as a German watchmaker. He was no German, but the son of the well known Henry Antes, of Philadelphia, my Grandfather, formerly familiarly called, the King of the Germans. Mr Antes gave Bruce a letter to my father, who after the revolution residing resided constantly & died in England. His manuscript was written in as uncouth a style as can be well conceived, and like his conversation, was that of a Scotchman who had left his highlands late in life. The honble Daines Barrington, was the great patron of his publication, & as I was then more a man of pleasure & letters than of business in London, Mr Barrington half in earnest, half in play proposed to me the arrangement revision of Mr Bruce’s papers, which excepting as to style, were however remarkably well digested, and ordered.—I seized the proposition with avidity, and for two or three months devoted three hours every morning to this singular Man. His removal to Scotland put a stop to my agency, but left me an enthusiast in the pursuit of oriental litterature. The arrival of my uncles Mr Antes in England, afterwards, and the arrangements of the papers of Mr G. Livius, a cousin of ours (a Canadian) who had been many years Military Storekeeper General in the East indies, & was a most man of considerable learning,—and afterwards of Quintin Craufurd, well known for his works on Indian subjects (both of which my zeal for that sort of knowledge induced me to undertake),—all this enabled me to store my memory with such facts,—as, (to return from my long ramble) have made Mr Volney’s work exceedingly interesting to me.
            
            I have seen in the papers a notice, that Mr Volney has published a new edition of his ruins, with correction of such opinions as he had formed hastily in his Youth. The evident bearing of the notice was to insinuate that he had changed his religious sentiments. I find nothing in the “Recherches nouvelles” to authorize such a supposition, but rather the contrary: for if I were to pass any censure on his book, it would be, to remark, that he does not use language as temperate, respecting generally received opinions on the divine origin of the Bible, as he might have done without weakening his arguments: and that his book is throughout written in a peevish style, unnecessary, & not conciliate conciliating the reader to the favorable admission of his deductions. The captatio benevolentiae, is perhaps out of the province of polemic writers, but the excitement of prejudice may be avoided.—
            
              I dare add no more than that I am very sincerely & truly Yrs
              B Henry Latrobe.
            
          
          
            On saturday the 9th we had the most terrible & continued rain ever remembered here. 9½ inches fell from 8 to 1 o’clock. In Baltimore, Jones falls creek was so swelled as to carry Milldams, Mills, houses, cattle, & many persons along to destruction. The damage is estimated now by report at 5 Millions. All the Bridges between this & Baltimore destroyed excepting one, & no mail since Saturday morning from thence.
          
        